FILED
                             NOT FOR PUBLICATION                              NOV 30 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BURMAA CHOGSOM,                                  No. 08-71756

              Petitioner,                        Agency No. A098-256-197

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 9, 2012**
                              San Francisco, California

Before: KLEINFELD and BERZON, Circuit Judges, and SMITH, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable William E. Smith, District Judge for the U.S. District
Court the District of Rhode Island, sitting by designation.
      Petitioner Burma Chogsom petitions for review of a BIA decision denying

her applications for asylum, withholding of removal, and relief under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We

reject her arguments and deny her petition for review.



      We review factual findings underlying the BIA’s denial of asylum,

withholding of removal, and relief under the Convention Against Torture for

substantial evidence. Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007).

Chogsom claims that she was persecuted in Mongolia because of her membership

in the Mongolian Democratic Party and because she was a descendent of

Mongolian nobility. However, reviewing the record as a whole, substantial

evidence supports the BIA’s conclusion that Chogsom’s political opinions and

social group were not a central reason for any mistreatment she may have suffered.

Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009). Since Chogsom

cannot meet her burden of proof for asylum, she necessarily cannot qualify for

withholding of removal. Kumar v. Gonzales, 439 F.3d 520, 525 (9th Cir. 2006).



      Chogsom claims she is entitled to relief under the Convention Against

Torture because she suffered torture when her ex-husband’s ex-wife attacked and


                                         2
harassed her. However, the record shows that the police protected Chogsom from

the alleged attacks on multiple occasions, and Chogsom has no evidence to show

that the government in any way participated in her mistreatment. Therefore, even

if Chogsom’s mistreatment constituted torture, substantial evidence supports the

BIA’s determination that the mistreatment was not done “with the consent or

acquiescence of a public official.” Abufayad v. Holder, 632 F.3d 623, 632 (9th

Cir. 2011) (quoting 8 C.F.R. § 1208.18(a)(2)).



      Finally, Chogsom argues that she was denied due process in her proceeding

before the IJ because she received inadequate translation. We cannot consider this

claim because Chogsom failed to exhaust it in her appeal to the BIA. Meihua

Huang v. Mukasey, 520 F.3d 1006, 1008 (9th Cir. 2008) (per curiam).



      PETITION DENIED.




                                         3